Citation Nr: 1730612	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for dermatitis, claimed as a skin condition related to exposure to Agent Orange.

3.  Entitlement to an effective date earlier than June 27, 2011, for service connection for post-traumatic stress disorder (PTSD) based upon clear and unmistakable error and whether an informal claim for service connection was reasonably raised.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 1971 to May 1973.  His tenure of service included a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 1985, the Veteran filed a claim for service connection for multiple disorders, including a nervous condition, described as possibly PTSD. The RO denied service connection for reactive depression in a January 1986 rating decision.  Notification of the decision was forwarded to the Veteran within the same month.  There is no evidence that the Veteran filed a timely appeal and the decision became final.  In June 2011, the Veteran filed a request to re-open a previous claim based upon new and material evidence.  The RO granted service connection for PTSD in a December 2011 rating decision and assigned an effective date of June 27, 2011. The claims of entitlement to service connection for arthritis and dermatitis (claims as a skin condition) were denied.

In January 2012, the Veteran filed a Notice of Disagreement asserting, among other things, entitlement to an earlier effective date for his service-connected PTSD.  In May 2012, the RO issued a Statement of the Case denying the Veteran's claim for entitlement to an earlier effective date and for service connection for arthritis and dermatitis (claimed as a skin condition).  In July 2012, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals.  This matter was certified to the Board in September 2013.  

In a January 2015 BVA Decision, the Board remanded the issues of entitlement to an earlier effective date for service-connected PTSD and service connection for arthritis and dermatitis (claimed as a skin condition) for additional development.  

In an April 2015 rating decision, the RO continued the prior denial of the Veteran's claim for entitlement to an earlier effective date for service-connected PTSD and concluded that the effective date assignment was not the result of clear and unmistakable error.  In the same month, the RO issued a Supplemental Statement of the Case denying the Veteran's claims for entitlement to an earlier effective date for service-connected PTSD, and to service connection for arthritis and dermatitis (claimed as a skin condition).  In a subsequent Statement of the Case, dated April 2016, the RO again determined that the Veteran was not entitled to an earlier effective date as the assignment was not shown to be due to a clear and unmistakable error.  The decision also concluded that the evidence of record failed to show that an informal claim for service connection for a mental health condition was reasonably raised.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in the same month.  

This matter was certified to the Board in August 2016.


FINDINGS OF FACT

1.  The evidence of record fails to show that the Veteran's arthritis was caused by active military service, nor did it manifest within one year of discharge from service.

2.  The evidence of record fails to show that the Veteran's skin disorder was caused by active military service, to include as secondary to exposure to herbicides.

3.  The Board's January 17, 1986, rating decision that denied service connection for a mental health condition, to include reactive depression, was supported by the evidence of record. The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period. Therefore, that decision became final.

4.  In June 2011, the Veteran filed a request to re-open a previously denied claim based upon new and material evidence.  A December 2011 rating decision granted service connection for PTSD and assigned an effective date of June 27, 2011.

5.  An October 1989 correspondence from the Veteran's Neuropsychologist does not constitute an informal claim for service connection for a psychiatric disability as the record contains no statement, communication, or other information from the Veteran or his representative that can reasonably be construed as evidencing intent to establish an earlier claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis have not been met and the disability is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 

2.  The criteria for service connection for arthritis, a chronic disease, have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5009-5260 (2015).

3.  The criteria for service connection for dermatitis, to include as a skin condition due to exposure to herbicides (Agent Orange) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The January 1986 RO decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

5.  The Board's January 1986 decision denying service connection for a mental health condition (reactive depression) was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).

6.  An effective date earlier than June 27, 2011, for the grant of service connection for PTSD based upon clear and unmistakable error (CUE) in the June 2011 rating decision is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

7.  The criteria for an effective date earlier than June 27, 2011, for the grant of service connection for PSTD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the January 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Claims for Earlier Effective Date for Grant of Service Connection for PTSD

The Veteran contends that the effective date for his service-connected PTSD should be earlier than June 27, 2011.  He further contends that the RO's prior denial of his claim for service connection for a mental health condition (reactive depression) in a January 1986 rating decision was clear and mistakable error.  Additionally, the Veteran also asserts that an informal claim for service connection for a mental health condition was filed in 1989 by virtue of a private physician's correspondence.  The preponderance of the evidence is against the asserted claims.

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, however, the prior decision will be reversed or revised.  38 C.F.R. § 3.105 (a) (2016).

CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403 (a) (2016). 

CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed. See Russell v. Principi, 
3 Vet. App. 310, 313 (1992). 

Section 20.1403(d) gives examples of situations that are not CUE, including: (1) Changed medical diagnosis; (2) Failure to fulfill the duty to assist; (3) Disagreement as to how the facts were weighed or evaluated; (4) Change in interpretation of a statute or regulation. 38 C.F.R. § 20.1403 (d) (2016).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made. 38 C.F.R. § 20.1403 (c) (2016). 

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application. 38 C.F.R. § 3.400 (q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

In this case, the Veteran asserts CUE as to June 2011 rating decision which granted service connection for PSTD and assigned an effective date of June 27, 2011.  The Veteran contends that he is entitled to an earlier effective date based upon a the RO's January 1987 rating decision which denied service connection for a mental health condition to include reactive depression.  It is further asserted that written correspondence from a private neurologist, received in October 1989, should be construed as an informal claim for service connection for a psychiatric disorder.  The Board rejects both assertions.  

Review of the claims file indicates that notice of the Board's decision was forwarded to the Veteran in January 1987.  There is no evidence that the Veteran appealed that decision or submitted new and material evidence within the one-year appeal period. In October 1989, the Veteran's neurologist submitted correspondence stating that the Veteran suffers from PTSD, schizophrenia, and poor memory retention, and that the combined impact of his symptoms renders the Veteran unemployable.  The Board acknowledges that the correspondence is dated March 31, 1987, however, it was stamped as received by VA in October 1989.  A transmission slip from VA's Education and Loan Department, dated October 1991, refers to back to the Neurologist's letter and notes the Veteran's request for an education loan write off due to individual unemployability.

In order for benefits to be paid or furnished to any individual under the laws administered by VA, a specific claim in the form prescribed by VA must be filed.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next of kin to a claimant who is not sui juris, may be considered an informal claim.  To be valid, the informal claim must identify the specific benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2016).

Here, no such claim was received by VA.  The neurologist's letter, independent of the date of receipt, simply states the Veteran's condition and opines that he is unemployable.  It makes no reference to a request for benefits on behalf of the Veteran.  Further, the October 1991 VA Loan Department transmission slip refers back to the letter merely as support for the Veteran's request for a student loan write-off.  As neither correspondence refers to a request for service connection for a psychiatric order, the Board finds no errors were committed.  The Veteran's prior claim for service connection for a mental health condition, to include reactive depression, was properly denied.  The Veteran's claim for entitlement to an earlier effective date is also denied.

Service connection for arthritis

The Veteran contends that he is entitled to service connection for arthritis.  In this case, the Veteran tour of duty includes service in the Republic of Vietnam, therefore exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  For Agent Orange exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Arthritis is not included.  See 38 C.F.R. § 3.309 (e). Importantly, however, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The preponderance of the evidence is against the Veteran's claim for service connection both presumptively and on a direct basis.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). Service connection may also be granted for a disease diagnosed after discharge the evidence of record establishes that the disease was incurred in service. 
38 C.F.R. § 3.303 (d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases are considered chronic, per se, and will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10 percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a) (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In a January 2015 BVA Decision, the Board remanded the Veteran's claim for service connection for arthritis for further development.  The remand directives provided that the Veteran should be afforded a VA examination to obtain a medical opinion as the nature and etiology of the asserted disability and opine as to whether or not it is causally related to or aggravated by active service.

In a March 2015 VA Examination, the Veteran reported symptoms of arthritis in his neck, shoulders, back, both knees, and feet.  No in service injuries were reported.   Post-service, the Veteran identified surgeries to both knees, initially in the late 1970's with full knee replacements performed in 2011.  Other reports of pain and numbness to the Veteran's extremities include the distal feet, shoulders, and in both hands.  The Veteran contends that his persistent back pain had its onset in August 2010 and he currently receives periodic injection therapy to treat the pain.  A diagnosis of arthritis of the neck was obtained in 2009.

The Veteran's military occupational specialty is listed as an ammo bearer.  His post-service work history includes welding, construction and managing a gas station.  According to the Veteran, he was forced to retire from all employment endeavors in 1988 due to persistent pain and depression.  The Veteran alleges that he suffers from persistent pain that limits his daily activities including chores at home and lawn care.

During the March 2015 clinical evaluation, the VA examiner noted the that the Veteran's neck was tender at the right subocciptial notch, right upper trapezius and right lateral neck.  No apparent pain or range of motion limits were indicated as to the cervical spine.  Full range of motion was noted for the left shoulder with the right shoulder having indications of painful motion at 110 degrees and at 165 degrees in abduction.  Forward flexion of the right shoulder was limited to 170 degrees with full flexion indicated for the left shoulder.  Full exterior and interior rotation was indicated for the left and right shoulders, although the right shoulder exhibited evidence of pain at the end ranges.  Range of motion for the Veteran's left knee flexion was limited to 90 degrees, while the right was limited to 120 degrees.  The right knee was noted as having full extension, however, the examiner concluded that the left knee lacks 5 degrees of extension.  No tenderness to palpation of the knees was indicated.  X-rays of the Veteran's bilateral shoulders in 2012 and 2014 were both normal and showed no evidence of arthritis. 

In an October 1985 Compensation and Pension Examination, the Veteran complained of joint and muscle pain, with severe symptoms noted in his knees and shoulders.  He also reported depression and the experience of allergies including sinus issues.  According to the Veteran, his knee pain began spontaneously in 1974 or 1975; three years after discharge and without any inciting trauma.  

Upon review of the Veteran's medical history, the VA examiner notes that the Veteran's service treatment records (STR's) were negative for treatment of any condition of significance.  More specifically, the May 1971 entrance the Veteran reported treatment for hay fever and the experience of occasional chest pain.  No treatment was specified as to the latter complaint.   The Veteran's report of medical history includes a reference to a pre-service motor cycle accident that resulted in minor left knee swelling which subsided after one month.  In a May 1973 pre-discharge statement of medical condition, the Veteran indicated a negative response to an inquiry regarding changes to his medical condition.

On physical examination, the examiner noted that the Veteran had a full range of motion of his neck, shoulders, elbows, hands and fingers. There was no crepitation with motion of his shoulders or hands and no apparent atrophy in his arms or legs. A neurovascular exam of the Veteran's upper extremities shows normal sensation in both hands and motor strength of 5/5 in all muscle groups.  The lower extremities were intact with normal sensation, motor strength and reflexes.  An examination of the Veteran's back and knees revealed full range of motion.  Based upon a review of the clinical evaluation, the examiner opined that the Veteran's low back, bilateral shoulder and hand pain had an unclear etiology.  No evidence of carpal tunnel syndrome or any other compressive neuropathy was indicated.  Prior diagnoses included chondromalacia bilateral knees, mild seborrheic dermatitis, heart murmur, chronchitis, hay fever, and an ulcer.  The examiner found no evidence of a foot injury or residuals due to Agent Orange.  Accordingly, the examiner opined that the Veteran's report of symptoms did not relate to service.

In light of the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim.

In this case, the Veteran contends that his arthritis is related to service.  The Board acknowledges that the Veteran and lay witnesses are generally deemed competent to report on observable symptomology, the presence of disability or its onset.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to consider complex medical questions to include assessments of the nature and severity of a disability or diagnose any underlying condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, at 1377.  

Review of the claim's file indicates that the Veteran reported musculoskeletal pain as early as the 1970's.  Review of the Veteran's STR's reveals that the Veteran reported pre-service motorcycle accident during the May 1971 entrance examination. In his report of medical history, the Veteran noted left knee swelling which subsided one month following the accident as well as periodic chest pain and hay fever.  No other injuries or treatment was reported.  During his pre-discharge examination, May 1973, Veteran indicated a negative response to an inquiry regarding any changes in health or medical condition.  During an October 1985 VA examination, the Veteran complained of musculoskeletal pain however, no diagnosis was noted.  Similar complaints were noted in a March 2015 VA examination as well as symptomology that limit the Veteran's ability to work and/or maintain his household.  Upon review of the evidence of record and a clinical evaluation, the Examiner opined that the Veteran's low back, bilateral shoulder, and hand pain had an unclear etiology and further, there was no evidence of a foot injury or residuals due to Agent Orange.  It was also noted that bilateral shoulder X-rays from 2012 and 2014 were negative for arthritis. 

Although, the Board is sympathetic to Veteran's symptoms and limitations, the evidence of record does not support a claim for entitlement to service connection for arthritis either on a presumptive or direct basis.  The Veteran was afforded a VA examination to assess the nature and etiology of his arthritis in March 2015.  The evidence of record shows that Veteran was involved in a motorcycle accident prior to entrance into active service, reported knee pain in association therewith, and began complaining of symptoms of musculoskeletal pain three years after discharge.  There is no evidence that the Veteran's condition incurred in, was caused, or aggravated by service, or caused by exposure to Agent Orange.  Accordingly, the Board will accord more probative weight to the medical evaluations provided by VA examiners and physicians with specialized medical knowledge and experience.

Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b).  Therefore, the Veteran's claim for entitlement to a service connection for arthritis must be denied.

Service connection for dermatitis claimed as a skin condition due to exposure to herbicides.

The Veteran contends that he is entitled to service connection for dermatitis, claimed as a skin condition due to exposure to herbicides in service.  The preponderance of the evidence is against his claim.

Here, the Veteran has been diagnosed with seborrheic dermatitis.  Seborrheic dermatitis is not one of the skin conditions for which service connection may be presumed based on herbicide exposure. 38 C.F.R. § 3.309  (e). Therefore, service connection may not be presumed based on an association with herbicide exposure. 

Notwithstanding the forgoing, the Board has also considered the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.

A November 1981 treatment record contains the Veteran's report of skin rashes to face and scalp over the previous two years.  A note from a December 1984 dermatologist's consultation also refers to complaints of rashes appearing on the face, eyebrows, chin, nose, beard and scalp.

During an October 1985 VA examination, the Veteran reported the occurrence of scaling to the scalp and beard appearing shortly after his return from service in Vietnam.  Post-service, the Veteran has received dermatological treatments including medicated shampoos and topical creams.  Following a physical examination, the VA examiner diagnosed the Veteran with mild seborrheic dermatitis and opined further, that there was no evidence of skin disorder consistent with Agent Orange exposure.

Pursuant to the January 2015 remand directive, the Veteran was afforded a VA Examination to assess the nature and etiology of his skin condition.  During the March 2015 examination, the Veteran's report of medical history included complaints of a skin condition that began in the 1980's.  Treatment records from the that timeframe reference a diagnosis of seborrheic dermatitis in 1981.  On examination, the examiner noted no evidence of scaling or cracking of the skin on the Veteran's face, ears, scalp, neck, eyebrows, or chest.  Mild erythema, however, was noted on the chin and right check which impacted less than 5 percent of the Veteran's body.  Based upon the clinical evaluation, the examiner deemed the Veteran's skin condition to be unremarkable and concluded that seborrheic dermatitis had no connection to Agent Orange exposure.  The examiner also noted the lack of complaints or treatment for rashes in the Veteran's STR's.

As previously stated, while the Veteran's lay statements as to observable symptoms and their onset are generally deemed competent, such statements are not competent for purposes of considering complex medical questions to include assessments of the nature and severity of a disability or to diagnose any underlying condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, at 1377.  In this case, the Veteran asserts that the his skin condition began during service and/or is causally related to herbicide exposure in service.  The evidence of record does not support that assertion.  Here, the Veteran's STRs' contain no complaints of or treatment for a skin condition.  In fact the Veteran's first reporting of skin rashes occurred in 1981, with symptomology identified as occurring over the prior two years.  An onset of 1979 is over 6 years after discharge from active service.  Further, the March 2015 VA examiner opined that seborrheic dermatitis has no association with Agent Orange exposure.

As more probative value must be accorded to the VA medical opinions of record and the preponderance of the evidence is against the claim, the provisions of 38  U.S.C. § 5107(b) regarding reasonable the benefit of the doubt are not applicable.  The claim of entitlement to a service connection for dermatitis, to include a skin condition due to Agent Orange exposure must be denied. 


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a skin disorder, claimed as related to exposure to herbicides is denied.

Entitlement to an effective date earlier than June 27, 2011, for service connection for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


